Rosenberger, J.,
dissents in a memorandum as follows: I cannot agree that defendant was properly sentenced to consecutive rather than concurrent prison terms. According to the testimony of the complaining witness, John Parker, the robbery had not been completed before Parker was locked in the trunk of a car. To the contrary, he stated on direct examination that after he had been locked in the trunk "I heard cars moving around and heard horns honking.” In addition to the watch and money which were taken from Parker’s person, the robbers also stole a television from the garage office and two cars from the garage. The indictment charged the theft of money and property, without specifying what the personal property was. Although demanded, no bill of particulars was filed by the District Attorney, and no voluntary disclosure form identifying the property stolen appears in the record. However, the prosecutor in his summation referred to the "automobiles taken from the garage”, and that the defendant was found less than two weeks after the robbery "driving the Mercedes Benz that was stolen from the Parker’s garage.” The court charged that an owner "means any person who has a right to possession superior to that of the taker” and that "the property that was in the custody of John Parker included automobiles that were in his possession that the defendant stole.”
From the evidence presented, the prosecutor’s summation, and the court’s instruction to the jury, it is clear that the larcenies were not complete when Parker was locked into the car trunk, and thus, the robbery and the unlawful imprisonment were part of a single transaction or event, requiring concurrent rather than consecutive sentences (Penal Law § 70.25 [2]; People v Nalo, 91 AD2d 957 [1st Dept 1983]; People .v Short, 69 AD2d 985, 986 [4th Dept 1979]). Indeed, the People concede in their brief on appeal that "these crimes arose out of a single transaction”. While it is clear from the nature of these crimes that no leniency is warranted, nevertheless the law mandates concurrent and not consecutive sentences.